Title: To Thomas Jefferson from Albert Gallatin, 28 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Nover. 28th 1806
                        
                        Will it be proper, in addition to the letter written to the collector of Marietta directing him to seize the
                            boats, to send him the enclosed which points out more particularly the object. My doubt arises from the delicacy of
                            mentioning names. I will send it or suppress it as you will direct—The messenger will wait for your answer.
                  Respectfully
                            Your obt. Sevt.
                        
                            Albert Gallatin
                     
                        
                    